DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Suggestions
	Claim 11 is suggested to be revised as following:
11. The control valve according to claim 1, wherein the multi-supercharger system further comprises a first supercharger and a second supercharger,
when [[the first supercharger and [[the second supercharger are installed in parallel to move air between an air cleaner and a combustion chamber, the first inlet is connected to a discharge side of the first supercharger, the first outlet is connected to the combustion chamber, the second inlet is connected to the air cleaner, and the second outlet is connected to an introduction side of the second supercharger.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being obvious over Ho (Pub. Number KR 20190014250 A), in view of Tashiro et al. (Pub. Number WO 2017/094148 A1 equivalent Pub. Number US 2018/0328635 A1).
Applicant to HUYNDAI Motor and a common Inventor of CHU DONG HO with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
CHU DONG HO (KR 20190014250 A) discloses (Re. Cl. 11) wherein when a first supercharger (7) and a second supercharger (13) are installed in parallel to move air between an air cleaner (Not Numbered) and a combustion chamber (within engine block 5), the first inlet (via 9) is connected to a discharge side of the first supercharger (7), the first outlet (Not Numbered) is connected to the combustion chamber (within engine block 5), the second inlet  (Not Numbered) is connected to the air cleaner (Not Numbered), and the second outlet (Not Numbered) is connected to an introduction side of the second supercharger (13) (See Figures 1-3, Pages 4-6 of an attached Machine translation copy);
(Re. Cl. 1) CHU DONG HO (KR 20190014250 A) a control valve (23, Not Numbered) of a multi-supercharger system.
However, CHU DONG HO (KR 20190014250 A) fails to disclose the structural details of the control valve.
Tashiro teaches that it is conventional in the art of control valves, to utilize 
(Re. Cl. 1) a valve body (202) (See Figure 6 of equivalent Pub. Number US 2018/0328635 A1); 
a first spool (216) rotatably fitted in the valve body (202) (See Figure 7 6 of equivalent Pub. Number US 2018/0328635 A1); 
a second spool (226) fitted in the valve body (202) to be coaxially rotatable together with the first spool (216) (See Figure 7 6 of equivalent Pub. Number US 2018/0328635 A1); 
a disk member (220) installed in the valve body (202) to partition a first chamber, in which the first spool is disposed, and a second chamber, in which the second spool is disposed, from each other, wherein a portion of the disk member (220) includes a communication sector (222, 224), through which the first chamber and the second chamber communicate with each other (See Figures 6-7  of equivalent Pub. Number US 2018/0328635 A1; 
a first inlet (214) and a first outlet (234) disposed in the valve body to switch communication with an interior of the first spool (216) according to rotation of the first spool (216) (See Figure 7 6 of equivalent Pub. Number US 2018/0328635 A1); 
a second inlet (236) and a second outlet (238) disposed in the valve body to switch communication with an interior of the second spool (226) according to rotation of the second spool (226) (See Figure 7-6 of equivalent Pub. Number US 2018/0328635 A1); and 
a first valve aperture (218) formed in the first spool (216) to provide communication between the interior of the first spool (216) and the communication sector (222, 224) when the first spool (216) is rotated in the valve body (202) (See Figures 6-7, Paragraphs [0064]-[0065] 6 of equivalent Pub. Number US 2018/0328635 A1);
(Re. Cl. 2) wherein the second spool (226) includes a second valve aperture (228, 230) that overlaps an opposite side of the communication sector (222, 224) to communicate therewith to allow the interior of the second spool (226) to communicate with the communication sector (222, 224) and the interior of the first spool (216) when the second spool (226) is rotated 12Attorney Docket No. 048288-919001US (Patent) together with the first spool (216) and the first valve aperture (218) overlaps the communication sector (220) to communicate therewith (See Figure 7 6 of equivalent Pub. Number US 2018/0328635 A1);
(Re. Cl. 3) wherein a surface of the second spool (226) that faces the disk member (220) is open and when the second spool (226) is rotated in the valve body (202), the communication sector (222, 224) constantly communicates with the interior of the second spool (226) (See Figure 7 6 of equivalent Pub. Number US 2018/0328635 A1);
(Re Cl. 4) an actuator (240, 244) configured to output rotational force is fixed to the valve body; and 
a valve shaft (Not Numbered) installed to transmit the rotational force of the actuator to the interior of the valve body (202), 
wherein the valve shaft sequentially extends through a middle part of the first spool (216) and a middle part of the second spool (226) and is fixed thereto (See Figure 7; Paragraphs [0064]-[0076] 6 of equivalent Pub. Number US 2018/0328635 A1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized the structural details of the control valve, as taught by Tashiro, to improve the control of air to be distributed into the CHU DONG HO turbocharged/supercharged engine.

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
The information disclosure statement (PTO-1449) submitted on 18 November 2018 has been acknowledged and placed in the file. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. An initialized copy is attached hereto.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Melhus (Pub. Number US-20200041011-A1) relates to a rotary valve device including a stationary structure with a first port and at least two second port; and at least one rotor.

Leroyer et al. (Pub. Number US-20190360601-A1) relates to a compact multi-way valve for connecting two fluid-circulation circuits.

Singh et al. (Pub. Number US-20190331236-A1) relates to a rotary valve including at least one aperture, a rotatable valve member being capable of being positioned in a plurality of positions relative to the conduit.

SPIETH et al. (Pub. Number US-20190285322-A1) relates to an expansion valve for reducing a pressure of fluid flow.

DOLENSKY et al. (Pub. Number US-20190126189-A1) relates to a rotary valve assembly for pressure swing adsorption system.

DOLENSKY et al.  (Pub. Number US-20190126188-A1) relates to relates to a rotary valve assembly for pressure swing adsorption system.

Van de Ven et al. (Pub. Number US-20170102092-A1) relates to a three-way control valve.

Arens et al. (Pub. Number US-20140238358-A1) relates to a rotary disk valve assembly.

Son et al. (Pub. Number US-20120079824-A1) relates to a system of turbocharged internal combustion engine.

Kim (Pub. Number US-20080216909-A1) relates to a valve cartridge including a flow rate control rotary disk and flow rate control fixed disk.

An et al. (Patent Number US-8635869-B2) relates to a multi-stage turbocharged internal combustion engine.

Sexton (Patent Number US-7712312-B2) relates to a pressure balanced swing valve for an engine system.

McLane et al.  (Patent Number US-6688333-B2) relates to an automotive coolant control valve.

Hauge (Patent Number US-5338158-A) relates to a pressure exchanger having axially inclined rotor ducts.

Dahlen et al. (Patent Number US-5174337-A) relates to a rotary valve including an upper section, a lower section, and a middle section.
Dinger (Patent Number US-4669269-A) relates to a turbocharged internal combustion engine.

Kelchner (Patent Number US-4355659-A) relates to a rotary plug valve.

Smith (Patent Number US-3773076-A) relates to a selector valve for receiving distributing plural flows.

McNeal (Patent Number US-3595270-A) relates to a plug valve construction and operating mechanism.

Jacoboice (Patent Number US-3430651-A) relates to a compound rotary valve.

Hodgkins (Pub. Number WO-2013006914-A1) relates to a tap and a system with diversion feature.

Reisch (Pub. Number EP-2166211-A1) relates to a turbocharged combustion internal combustion engine having a first and second turbochargers arranged parallel to each other and in series to a third turbocharger. 

Ammar (Pub. Number FR-2904365-A1) relates to a turbocharged combustion internal combustion engine having a low-pressure turbocharger being mounted in series with two high-pressure turbochargers being in parallel to each other.

Hara (Pub. Number JP-05005419-A) relates to a turbocharged combustion internal combustion engine having two turbochargers being in a parallel connection or in a series connection to each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI BA TRIEU whose telephone number is (571)272-4867.  The examiner can normally be reached on M-T 5:45 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAI BA TRIEU/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        March 4, 2021